Claimant appeals from a decision of Workmen’s Compensation Board disallowing his claim for compensation. He secured work December 10, 1951, with respondent employer as a sand hog. After twenty-eight days in 1952 he stopped work because of silico-tubereulosis, claiming total disability as a result of such employment. The board has found that claimant was totally disabled before such employment by reason of said disease. Claimant had worked as a sand hog in tunnel excavation for some twenty-five years subsequent to 1923. In March, 1950, he entered New York Hospital for treatment for thrombophlebitis. There a routine chest X-ray revealed a condition 6f silicosis with super-imposed tuberculosis. Periodic chest X-rays were taken thereafter. By direction of the board a member of its panel of chest consultants examined claimant, reporting and testifying as to his condition. That doctor testified that claimant was totally disabled by reason of the silicotic and tubercular condition in March, 1950, and that because of such condition any work thereafter, whether in dust or out of it, would be harmful. Testimony as to dust conditions involved in the employment with the respondent employer was in conflict, but the board could find, as it did, that he had been exposed to silica dust in this as well as in prior employments. The findings of the board that claimant was totally disabled from silieotuberculosis prior to his employment with the respondent employer and that his total disability is not due to such employment were substantially supported by the evidence. Decision unanimously affirmed, without costs. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.